Citation Nr: 0019504	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-06 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from January 1967 to July 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in pertinent part, 
denied the appellant's claim for service connection for 
tinnitus.


FINDINGS OF FACT

1.  No competent medical evidence has been presented or 
secured to establish that a causal relationship, or nexus, 
exists between the appellant's tinnitus and his active 
service.

2.  The appellant's claim for service connection for tinnitus 
is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for tinnitus 
is not well grounded, and there is no further duty to assist 
the appellant in the completion of his application.  
38 U.S.C.A. §§ 5103(a) and 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his tinnitus first began during 
active service.  In making a claim for service connection, he 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he must present a claim which is not inherently implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to his claim.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The appellant's service medical records are negative for 
complaint, treatment, manifestation or diagnosis of tinnitus.  
His initial application for VA compensation, VA Form 21- 
526e, received in August 1991, was based on disorders other 
than tinnitus.  Post- service, he specifically denied 
complaint of tinnitus on his VA audiological evaluation dated 
in September 1991.  The record first reveals medical notation 
of bilateral intermittent tinnitus on his December 1998 VA 
audio examination.  At that time, he reported that that his 
intermittent bilateral tinnitus had persisted since 1989.  
For the limited purposes of a well grounded analysis, the 
Board presumes the truthfulness of his assertions that he 
experienced ringing in the ears during service, as required 
by King v. Brown, 5 Vet.App. 19, 21 (1993).  However, there 
is no medical evidence of a causal relationship between his 
intermittent bilateral tinnitus, which is first documented 
several years after service, and his military service.  In 
the absence of such a nexus opinion, his bare allegations 
that the ringing in his ears began in service, in and of 
themselves, are insufficient to well ground his claim.  Wade 
v. West, 11 Vet.App. 302 (1998).

Accordingly, the Board must deny the appellant's claim of 
service connection for tinnitus as not well grounded.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).


ORDER

The claim for service connection for tinnitus is denied as 
not well grounded.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 



